UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7016



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


NATHAN YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00050-F-1)


Submitted:   September 16, 2008         Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan Young, Appellant Pro Se. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nathan Young appeals the district court’s order denying

his motion for modification or deferment of his fine.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        United

States v. Young, No. 7:04-cr-00050-F-l (E.D.N.C. May 28, 2008). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                2